Case 2:19-cr-00286-JDC-KK Document 189 Filed 05/13/21 Page 1 of 4 PageID #: 766




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF LOUISIANA
                                LAKE CHARLES DIVISION


 UNITED STATES OF AMERICA                             CASE NO. 2:19-CR-00286-01

 VERSUS                                               JUDGE JAMES D. CAIN, JR.

 JARVIS PIERRE (01)                                   MAGISTRATE JUDGE KAY

                                   MEMORANDUM ORDER

            Before the Court is “Defendant’s Stipulation and Request that the Court Prohibit the

 Government from Referring to, or Introducing Evidence of, Any of Defendant’s Prior

 Convictions” (Doc. 162). In his Motion, Defendant stipulates that “before October of 2018,

 he was convicted in a court of a crime for which the maximum penalty was over one year.”1

            Defendant cites Old Chief v. United States, 519 U.S. 172 (1997), for legal authority

 that would make any evidence of the name and nature of his prior offense inadmissible

 because its “probative value [was] substantially outweighed by the danger of unfair

 prejudice . . .,” Federal Rule of Evidence 403. In that case, the Government refused to join

 the stipulation maintaining that it had a right to present its case in any manner it chose. The

 court applied Rule 403 and concluded that it required the trial court to accept the

 defendant’s stipulation over the prosecution’s objection. Consequently, Defendant moves

 to prohibit the Government in this case from referring to or introducing evidence of any of

 Defendant’s prior convictions.




 1
     Doc. 162, p. 1.
Case 2:19-cr-00286-JDC-KK Document 189 Filed 05/13/21 Page 2 of 4 PageID #: 767




        The Government informs the Court that it has rejected the stipulation because

 Defendant refuses to admit that he had knowledge of the prior felony conviction at the

 relevant time. The Government asserts that it has to prove in a prosecution under 18 U.S.C.

 § 922(g), that Defendant knew he possessed a firearm, and that he knew that he belonged

 to the relevant category of persons barred from possessing a firearm, citing United States

 v. Rehaif, ___ U.S.___, 139 S.Ct. 2191 (2019) (“the prosecution must prove both that the

 defendant knew he possessed a firearm and that he knew he belonged to the relevant

 category of persons barred from possessing a firearm.” Rehaif, 139 U.S. at 2200).

 Consequently, the Government maintains that Defendant’s request for a joint stipulation,

 as worded, is inadequate.

        The Government cites two cases since Rehaif, wherein the Fifth Circuit, in the

 context of plain error review of the district court’s failure to instruct on the knowledge-of-

 status requirement in cases tried prior to Rehaif, has addressed the effect of Rehaif on so-

 called “Old Chief stipulations.” In these cases, the Fifth Circuit has suggested a defendant

 cannot keep the details of his prior convictions from the jury if he refuses to stipulate to

 both status and knowledge-of-status. See e.g. United States v. Staggers, 961 F.3d 745, 756

 (5th Cir.), cert. denied, 141 S.Ct. 388 (2020) (“[W]e are confident that if Rahaif had

 been decided when his case went to trial, Morrison would have stipulated to both the felon-

 status element and the knowledge-of-felon-status element to keep the jury ignorant of the

 inculpatory details otherwise required to prove knowledge of felon status.”); United States

 v. Huntsberry, 956 F.3d 2570, 285 n.8 (5th Cir. 2020) (“By stipulating to his prior

 conviction at trial, Huntsberry invoked the protections of [Old Chief v. United States],

                                          Page 2 of 4
Case 2:19-cr-00286-JDC-KK Document 189 Filed 05/13/21 Page 3 of 4 PageID #: 768




 precluding the prosecution from introducing evidence of the nature of Huntsberry’s prior

 crimes or the sentence(s) he received . . . . While the precise meaning of Old Chief has

 become unclear, we agree with the Seventh Circuit that ‘by putting his knowledge at issue

 ... [Huntsberry] would be allowing the government to introduce evidence about the nature

 of his conviction that would otherwise be too prejudicial.’”), quoting United States v.

 Williams, 946 F.3d 968, 974 (7th Cir. 2020).

        A careful reading of Old Chief clearly indicates that Federal Rule of Evidence

 404(b) guarantees the admission of a prior act to prove some issue other than status, i.e.

 knowledge. Old Chief, 519 U.S. at 190 (“if, indeed, there were a justification for receiving

 evidence of the nature of prior acts on some issue other than status (i.e., to prove ‘motive,

 opportunity, intent, preparations, plan, knowledge, identity, or absence of mistake or

 accident,’ Fed. Rule Evid. 404(b), Rule 404(b) guarantees the opportunity to seek its

 admission.”) (emphasis added).

        In a § 922(g)(1) case the Government must prove knowledge-of-status. The

 stipulation proposed by Defendant does not stipulate Defendant’s knew he was a convicted

 felony—it only stipulates that “he was convicted in a court of a crime for which the

 maximum penalty was over one year.” The Court finds that the because the stipulation

 fails to declare that Defendant knew during the relevant time period, that he was a convicted

 felon and recognizing that the Government has a burden to prove every element of its case,

 the Government’s evidence of Defendant’s prior convictions to prove knowledge is

 admissible. Accordingly,



                                          Page 3 of 4
Case 2:19-cr-00286-JDC-KK Document 189 Filed 05/13/21 Page 4 of 4 PageID #: 769




        IT IS ORDERED that the motion to prohibit the Government from introducing

 evidence of Defendant’s prior convictions is DENIED. Should Defendant agree to

 stipulate as to knowledge, the Court would be inclined to revisit this issue.

        THUS DONE AND SIGNED in Chambers on this 13th day of May, 2021.



                        ___________________________________
                                JAMES D. CAIN, JR.
                         UNITED STATES DISTRICT JUDGE




                                          Page 4 of 4
